DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 9, 2020 was received. Claims 1, 4, 8, 11-12 and 14 were amended. Claims 3, 9-10 and 15-16 were canceled. Claims 19-22 were withdrawn. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 19, 2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Brown, Applicant’s representative, on January 19, 2021.
The application has been amended as follows: 
Claim 1, line 4, remove “at least one of” and “and an amino group”.
Claim 12, lines 11-19, after “… n1 is in a range of 5 to 100”, remove “, 
    PNG
    media_image1.png
    147
    185
    media_image1.png
    Greyscale
in the formula (3), R4 is a group containing sulfur, R5 is 
Cancel claims 14 and 19-22

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (WO2009075213, using machine translation) on claims 1 and 15-18 are withdrawn, because the claims have been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Tanaka (WO2009075213) in view of Yoshioka (US20120285736) on claim 2 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tanaka (WO2009075213) in view of Dalman (US20030155248) on claims 3-9 are withdrawn, because the claims have been amended. 

Reasons for Allowance
Claims 1-2, 4-8, 11-13 and 17-18 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Tanaka (WO2009075213), does not teach or suggest a method for producing a plated part as recited in claim 1. Specifically, Tanaka does not teach the catalyst activity inhibiting layer containing a branched polymer having a side chain, the side chain including a group containing sulfur and an amide group in the context of claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717